DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Applicant’s arguments, and amendments filed on November 29, 2021, in which claims 1-47 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-18, 21-32, 35-46 are rejected under 35 U.S.C. 103 as being unpatentable over Markhovski et al. (US 2019/0053013) in view of Tenny (US 2012/0190373).
Regarding claim 1, Markhovsky teaches a method of operating a user equipment (UE), comprising: determining a timing for a serving cell (i.e., In LTE the UE and the serving cell (eNB) are required to make physical layer measurements of the radio characteristics. These measurements are performed periodically and are reported to the higher layers and are used for timing measurements, and other purposes in support of RRM [0388]); obtaining a location of a neighbor cell or non-serving cell (i.e., The LTE 
Markhoysky further teaches In the DL-OTDOA technique, the relative timing difference between signals coming from neighboring base stations (eNB) is calculated [0533]).
Markhoysky does not specifically teach estimating a timing for the non-serving cell based at least in part on the timing for the serving cell, the location of the non-serving cell and the location of the UE.
However, the preceding limitation is known in the art of communications. Tenny teaches The UE UE may have powered up in the serving cell and never moved, so there may be no previously occupied cell. In such a situation, the UE should be able to determine the timing of a neighbor cell without leaving the current cell ([0060]). The UE may determine the timing of a neighbor cell based on the procedure shown in fig. 5 while operating in idle mode ([0061]). The UE may use the idle periods to make measurements of neighbor cells, read pertinent system information of the neighboring cells, and to determine timing offsets between the neighbor cells and the serving cell ([0062], [0067]). Therefore, it would have been obvious to one of ordinary skill in the art, 
Regarding claim 2, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches performing a UE-based positioning procedure, wherein positioning assistance information obtained is received at the UE in association with the UE-based positioning procedure (i.e., the relative timing difference between signals coming from neighboring base stations (eNB) is calculated and the UE position can be estimated in the network with the UE (handset) with UE assistance or in the UE (handset) with network assistance (control plane or user plane with SUPL based only) [0533]). 
Regarding claim 3, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches performing one or more measurements of one or more signals from the non-serving cell based on the estimated timing ([0449], [0521]). 
Regarding claim 4, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the one or more signals comprise one or more CSI-RSs for radio resource management (RRM) or beam management (i.e., the downlink CSI-RS (Channel State Information Reference Signal) can be used for beam management [0713]). 
Regarding claim 7, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the location of the UE is determined based on one or more measurements at the UE of one or more signals from the serving 
Regarding claim 8, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the estimating includes: determining a first propagation delay between the UE and the serving cell; determining a second propagation delay between the UE and the non-serving cell, wherein the estimating estimates the timing for the non-serving cell by adding a difference between the first and second propagation delays to the timing for the serving cell (i.e., estimation of the UE location using the set of RSTD/TDOA [0591]). 
Regarding claim 9, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the location of the non-serving cell is determined via a radio resource control (RRC) configuration message received from the serving cell that indicates a mapping between a set of cell identifiers and a corresponding set of physical locations ([0528]-[0529]). 
Regarding claim 10, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the location of the non-serving cell is determined via an LTE Positioning Protocol (LPP) configuration that indicates a mapping between a set of cell identifiers and a corresponding set of physical locations 
Regarding claims 11-12, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches location of the non-serving cell is obtained based on a message received from the serving cell which indicates an explicit association between a positioning reference signal (PRS) resource configured in accordance with LTE Positioning Protocol (LPP) and a radio resource management (RRM) resource configured in accordance with radio resource control (RRC) (i.e., when using the LPP (LTE Positioning Protocol, Rel-9) the DL-OTDOA locating is UE assisted and the E-SMLC (Evolved Serving Mobile Location Centre) is server based [0533]).
Regarding claim 13, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the location of the non-serving cell is obtained based on an implicit association between a positioning reference signal (PRS) resource configured in accordance with LTE Positioning Protocol (LPP) and a radio resource management (RRM) resource configured in accordance with radio resource control (RRC) (i.e., when using the LPP (LTE Positioning Protocol, Rel-9) the DL-OTDOA locating is UE assisted and the E-SMLC (Evolved Serving Mobile Location Centre) is server based [0388], [0533]-[0534]). 
Regarding claim 14, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the PRS resource is associated with a physical location ([0358], [0525], [0565]), wherein the PRS resource is implicitly associated with the RRM resource based on each respective resource being configured 
Regarding claims 15, 29, 43, Markhovsky teaches a user equipment (UE), comprising: a memory, transceiver and a processor coupled to memory and transceiver (integrated in smartphone [0065] configured to: determine a timing for a serving cell (i.e., In LTE the UE and the serving cell (eNB) are required to make physical layer measurements of the radio characteristics. These measurements are performed periodically and are reported to the higher layers and are used for timing measurements, and other purposes in support of RRM [0388]); obtaining a location of a neighbor cell or non-serving cell (i.e., The LTE network provides the UE with eNB neighbor (to serving eNB) lists. Based on the network knowledge configuration, the (serving) eNodeB provides the UE with neighboring eNB's identifiers, etc. The UE then measures the signal quality of the neighbors it can receive. The UE reports the results back to the eNodeB. Note: UE also measures the signal quality of the serving eNB); determining a location of the UE (i.e., The UE position can be estimated in the handset (UE-based method) or in the network (NT-based, UE-assisted method) once the signals from three base stations are received [0306]).

Markhoysky does not specifically teach estimating a timing for the non-serving cell based at least in part on the timing for the serving cell, the location of the non-serving cell and the location of the UE.
However, the preceding limitation is known in the art of communications. Tenny teaches determining timing information for cells (i.e., equivalent to serving cell, intermediate cell, reference cell (corresponding to non-serving cell) [0007]. Fig. 4 shows the timing of a serving cell, the timing of intermediate/non-serving cell [0039]. Timing offset between the intermediate cell and the serving cell [0044]-[0046]; demining the timing of a neighbor/non-serving cell ([0061]). In such a situation, the UE should be able to determine the timing of a neighbor cell without leaving the current cell ([0060]). The UE may determine the timing of a neighbor cell based on the procedure shown in fig. 5 while operating in idle mode ([0061]). The UE may use the idle periods to make measurements of neighbor cells, read pertinent system information of the neighboring cells, and to determine timing offsets between the neighbor cells and the serving cell ([0062], [0067]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Tenny within the 
Regarding claims 16, 30, and 44, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches performing a UE-based positioning procedure, wherein positioning assistance information obtained is received at the UE in association with the UE-based positioning procedure (i.e., the relative timing difference between signals coming from neighboring base stations (eNB) is calculated and the UE position can be estimated in the network with the UE (handset) with UE assistance or in the UE (handset) with network assistance (control plane or user plane with SUPL based only) [0533]). 
Regarding claims 17, 31, and 45, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches performing one or more measurements of one or more signals from the non-serving cell based on the estimated timing ([0449], [0521]). 
Regarding claims 18, 32, and 46, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the one or more signals comprise one or more CSI-RSs for radio resource management (RRM) or beam management (i.e., the downlink CSI-RS (Channel State Information Reference Signal) can be used for beam management [0713]). 
Regarding claims 21, and 35, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the location of the UE is determined based on one or more measurements at the UE of one or more signals from the serving cell, or wherein the location of the UE is determined based on a plurality of 
Regarding claims 22, and 36, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the estimating includes: determining a first propagation delay between the UE and the serving cell; determining a second propagation delay between the UE and the non-serving cell, wherein the estimating estimates the timing for the non-serving cell by adding a difference between the first and second propagation delays to the timing for the serving cell (i.e., estimation of the UE location using the set of RSTD/TDOA [0591]). 
Regarding claims 23, and 37, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the location of the non-serving cell is determined via a radio resource control (RRC) configuration message received from the serving cell that indicates a mapping between a set of cell identifiers and a corresponding set of physical locations ([0528]-[0529]). 
Regarding claims 24, and 38, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the location of the non-serving cell is determined via an LTE Positioning Protocol (LPP) configuration that indicates a mapping between a set of cell identifiers and a corresponding set of physical locations (i.e., when using the LPP (LTE Positioning Protocol, Rel-9) the DL-OTDOA locating is 
Regarding claims 25-26, and 39-40, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches location of the non-serving cell is obtained based on a message received from the serving cell which indicates an explicit association between a positioning reference signal (PRS) resource configured in accordance with LTE Positioning Protocol (LPP) and a radio resource management (RRM) resource configured in accordance with radio resource control (RRC) (i.e., when using the LPP (LTE Positioning Protocol, Rel-9) the DL-OTDOA locating is UE assisted and the E-SMLC (Evolved Serving Mobile Location Centre) is server based [0533]).
Regarding claims 27, and 41, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the location of the non-serving cell is obtained based on an implicit association between a positioning reference signal (PRS) resource configured in accordance with LTE Positioning Protocol (LPP) and a radio resource management (RRM) resource configured in accordance with radio resource control (RRC) (i.e., when using the LPP (LTE Positioning Protocol, Rel-9) the DL-OTDOA locating is UE assisted and the E-SMLC (Evolved Serving Mobile Location Centre) is server based [0388], [0533]-[0534]). 
Regarding claims 28, and 42, Markhovsky in view of Tenny further teaches all the limitations above. Markhoysky further teaches the PRS resource is associated with a physical location ([0358], [0525], [0565]), wherein the PRS resource is implicitly associated with the RRM resource based on each respective resource being configured with the same scrambling code ([0358], [0525], [0565]), wherein the RRM resource that . 


Allowable Subject Matter
Claims 5, 19, 33, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
As per claims 1, 15, 29, and 43, the Applicant argues that the prior arts fails to teach estimating a timing for the non-serving cell based at least in part on the timing for the serving cell, the location of the non-serving cell and the location of the UE. However, the Examiner disagrees with the preceding assertion. Markhovsky teaches Cell ID location technique allows estimating the position of the user (UE-User Equipment) with the accuracy of the particular sector coverage area ([0305]). In LTE the UE and the serving cell (eNB) are required to make physical layer measurements of the radio 
The Applicant further argues that claims 1, 15, 29, and 43 are allowable over the cited art of record. Therefore, claims 2-4, 7-14, 17, 18, 21-28, 31, 32, 35-42, and 44-47, by virtue of their dependence upon the independent claims, are likewise allowable. The Examiner disagrees with the assertion and maintains the rejections as recited in the office action above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEAN A GELIN/Primary Examiner, Art Unit 2643